Exhibit 10.1

 

FOURTH AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fourth Amendment to Fifth Amended and Restated Credit Agreement (this
“Fourth Amendment” or “Amendment”) is entered into as of the 8th day of August,
2012 (the “Effective Date”), by and among GEOMET, INC., a Delaware corporation
(“Borrower”), BANK OF AMERICA, N.A., as Administrative Agent (“Administrative
Agent”), and the Banks party hereto.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, the financial institutions party
thereto as Banks and the other agents party thereto are parties to that certain
Fifth Amended and Restated Credit Agreement dated as of October 14, 2011 (as
amended, the “Credit Agreement”) (unless otherwise defined herein, all terms
used herein with their initial letter capitalized shall have the meaning given
such terms in the Credit Agreement); and

 

WHEREAS, pursuant to the Credit Agreement, Banks have made a revolving credit
loan to Borrower and provided certain other credit accommodations to Borrower;
and

 

WHEREAS, Borrower has requested that Administrative Agent and the Banks amend
the Credit Agreement as more particularly set forth below; and

 

WHEREAS, Administrative Agent and the Banks are willing to amend the Credit
Agreement as set forth below on the terms and conditions set forth herein.

 

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrower,
Administrative Agent and the Banks party hereto hereby agree as follows:

 

Section 1.              Amendments.  In reliance on the representations,
warranties, covenants and agreements contained in this Fourth Amendment, and
subject to the satisfaction of each condition precedent set forth in Section 3
herein, the Credit Agreement shall be amended effective as of the Effective Date
in the manner provided in this Section 1.

 

1.1          Additional Definitions.  Section 1.1 of the Credit Agreement is
hereby amended to add thereto in alphabetical order the following definitions
which shall read in full as follows:

 

“Fourth Amendment” means that certain Fourth Amendment to Fifth Amended and
Restated Credit Agreement dated as of August 8, 2012, among Borrower,
Administrative Agent and the Banks party thereto.

 

“Fourth Amendment Effective Date”  means the date on which the conditions
specified in Section 3 of the Fourth Amendment are satisfied.

 

--------------------------------------------------------------------------------


 

“Immaterial Asset Dispositions” means Asset Dispositions to the extent that the
aggregate Net Cash Proceeds of all Borrowing Base Properties sold, leased,
transferred, abandoned or disposed of in any Determination Period, plus the net
mark-to-market value to the Credit Parties of all Borrowing Base Hedges
terminated or monetized in Borrowing Base Hedge Monetizations during the same
Determination Period, shall not exceed $250,000.

 

“Loans” means, collectively, the loans made by Banks to Borrower pursuant to
Section 2.1(a) and pursuant to the Commitments of each Bank and that are
outstanding as of the Fourth Amendment Effective Date.  Effective as of the
Fourth Amendment Effective Date, the Loans shall be comprised of Tranche A Loans
and Tranche B Loans.

 

“Monthly Loan Reduction”  means the sum of the collected balances on deposit in
the Sweep Accounts (including collection, operating, disbursement and all other
bank accounts, but excluding the segregated account) maintained by Borrower and
any of its Subsidiaries, minus (i) all outstanding and unpaid checks or
Automated Clearing House (ACH) payments and (ii) an amount equal to $1,000,000. 
The Monthly Loan Reduction shall be calculated as of the close of business on
the 24th day of each month or if the 24th day of the month is not a Domestic
Business Day then on the immediately preceding Domestic Business Day commencing
on August 24, 2012.

 

“Supermajority Banks”  means Banks having an aggregate Commitment Percentage
which is greater than or equal to seventy-nine percent (79%) of the Total
Commitment or holding greater than or equal to seventy-nine percent (79%) of the
Outstanding Credit after the Commitments have terminated; provided, that,
notwithstanding anything to the contrary contained in this Agreement, the
Commitment of, and the portion of the Total Commitment held or deemed held by,
any Defaulting Bank shall be excluded for the purposes of making a determination
of Supermajority Banks.

 

“Sweep Accounts” means the deposit accounts described in Section 9.17 maintained
by Borrower or any of its Subsidiaries.

 

“Tranche A Loans” means the Loans outstanding in an amount up to the most
recently determined Borrowing Base, which as of the Fourth Amendment Effective
Date equals $115,000,000, as may be further reduced, increased or redetermined
pursuant to Section 2.7. Section 4.1 through Section 4.3, or otherwise.

 

--------------------------------------------------------------------------------


 

“Tranche B Loans” means the Loans, if any, owing to the Banks in excess of the
Tranche A Loans as set from time to time in connection with a Determination of
the Borrowing Base, which as of the Fourth Amendment Effective Date equals
$33,600,000, as it may be further reduced, increased or redetermined pursuant to
Section 2.7, Section 4.1 through Section 4.3, or otherwise.

 

“Transition Accounts”  means the existing deposit accounts of the Credit Parties
with BBVA Compass Bank as of the Fourth Amendment Effective Date; provided that
(i) the aggregate amount of funds on deposit in such accounts shall not exceed
the sum of (a) all outstanding and unpaid checks or Automated Clearing House
(ACH) payments against such accounts as of the Fourth Amendment Effective Date
plus (b) 10% of the amount determined in the immediately preceding clause(a) up
to an aggregate amount not to exceed $5,000 to fund any fees and expenses due to
BBVA Compass Bank and other contingencies with respect to such accounts, and
(ii) promptly after all such outstanding and unpaid checks or ACH payments
clear, all of such accounts shall be closed and any remaining funds on deposit
therein shall be transferred to the Sweep Accounts.

 

1.2          Amendments to Definitions.  The definition of “Loan” contained in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and the
definitions of “Applicable Margin”, “Interest Period”, “Loan Papers” and
“Termination Date” contained in Section 1.1 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

 

“Applicable Margin”  means, on any date, with respect to each Adjusted Base Rate
Tranche or Eurodollar Tranche, an amount determined by reference to the
following pricing grid:

 

 

 

Applicable Margin

 

Type

 

Eurodollar Tranche

 

Adjusted Base Rate
Tranche

 

Tranche A Loans

 

3.00

%

2.00

%

Tranche B Loans

 

5.00

%

4.00

%

 

“Interest Period” means, with respect to each Eurodollar Tranche, the period
commencing on the Borrowing Date or Conversion Date applicable to such Tranche
and ending one (1) month thereafter, as Borrower may elect in the applicable
Request for Borrowing; provided, that:  (a) any Interest Period which would
otherwise end on a day which is not a Eurodollar Business Day shall be extended
to the next succeeding Eurodollar Business Day

 

--------------------------------------------------------------------------------


 

unless such Eurodollar Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Eurodollar Business
Day; (b) any Interest Period which begins on the last Eurodollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Eurodollar Business Day of a calendar month;
(c) if any Interest Period includes a date on which any payment of principal of
the Loan subject to such Eurodollar Tranche is required to be made hereunder,
but does not end on such date, then (i) the principal amount of each Eurodollar
Tranche required to be repaid on such date shall have an Interest Period ending
on such date, and (ii) the remainder of each such Eurodollar Tranche shall have
an Interest Period determined as set forth above; and (d) no Interest Period
shall extend past the Termination Date.

 

“Loan Papers” means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Notes, each Facility Guaranty now
or hereafter executed, the Mortgages, the First Amended and Restated Pledge and
Security Agreement, the Borrower Pledge Agreement, each Subsidiary Pledge
Agreement now or hereafter executed, the Certificate of Effectiveness, and all
other certificates, documents or instruments delivered in connection with this
Agreement, as the foregoing may be amended from time to time.

 

“Termination Date” means April 1, 2014, the date on which all amounts owing
under this Agreement shall be due and payable.

 

1.3          Amendment to Section 2.7.  Section 2.7 of the Credit Agreement
shall be deleted in its entirety and amended to read in full as follows:

 

“Section 2.7          Mandatory Prepayments; Monthly Loan Reduction from Sweep
Accounts.

 

(a)           Immediately upon the consummation by any Credit Party of any Asset
Disposition (other than an Immaterial Asset Disposition), all Net Cash Proceeds
from any such Asset Disposition shall be applied as a mandatory prepayment on
the Loan (first to Tranche B Loans until repaid in full, then to Tranche A
Loans) except to the extent Supermajority Banks otherwise agree in writing. 
Nothing in this paragraph is intended to permit any Credit Party to sell any
property or to undertake any Borrowing Base Hedge Monetization other than to the
extent permitted under this Agreement including Section 9.5 hereof, and any such
non-permitted sale or Borrowing Base Hedge Monetization will constitute a breach
of this Agreement.

 

--------------------------------------------------------------------------------


 

(b)           On the 25th day of each month or if the 25th day of the month is
not a Domestic Business Day, then the immediately succeeding Domestic Business
Day, commencing on August 27, 2012, Borrower shall make a payment to the
Administrative Agent equal to the Monthly Loan Reduction which shall be applied
toward payment of the outstanding principal of the Tranche B Loans until repaid
in full and then toward the outstanding principal of the Tranche A Loans
notwithstanding anything to the contrary elsewhere in this Agreement.  Borrower
shall provide to the Administrative Agent the calculation of the Monthly Loan
Reduction upon determination.  Notwithstanding the above, Borrower may reduce
the Monthly Loan Reduction amount due in July 2013, by an amount not to exceed
the amount of ad valorem taxes Borrower is required to pay in the following
month, August 2013, if and only if, in Borrower’s best judgment, such a
reduction is necessary for Borrower to maintain sufficient liquidity, and
Borrower shall promptly notify the Administrative Agent if it so determines.

 

(c)           Should any Determination of the Borrowing Base cause the
outstanding principal balance of the Tranche B Loans to at any time exceed
$33,600,000, Borrower will prepay such excess amount within thirty (30) days
following notification of such Determination.”

 

1.4          Amendment to Section 2.8.  Section 2.8 of the Credit Agreement
shall be deleted in its entirety and amended to read in full as follows:

 

“Borrower may, subject to Section 3.2 and Section 3.3, but without any other
premium or penalty, upon (a) notice given to Administrative Agent on the same
Domestic Business Day no later than 11:00 am Eastern Standard Time, with respect
to Adjusted Base Rate Borrowings (other than Swing Line Borrowings), and (b)
three (3) Domestic Business Days advance notice to Administrative Agent with
respect to Eurodollar Borrowings, prepay the principal of the Loan in whole or
in part.  Any partial prepayment shall be in a minimum amount of $50,000 (or
such lesser amount as may be required to fully prepay any applicable Tranche). 
Borrower may, subject to Section 3.2, but without any other premium or penalty,
prepay the principal of the Swing Line Loans in whole or in part.  Any partial
prepayment shall be in a minimum amount of $50,000 (or such lesser amount as may
be required to fully prepay any applicable Swing Line Loan). All such
prepayments shall be applied first to prepayment of Tranche B Loans until repaid
in full, then to prepayment of the Tranche A Loans.”

 

1.5          Amendment to Section 2.12.  Section 2.12 of the Credit Agreement
shall be deleted in its entirety and amended to read in full as follows:

 

“Section 2.12        Ticking Fee.  Borrower shall pay to Administrative Agent,
for the ratable benefit of each Bank based on each Bank’s Commitment Percentage,
a ticking fee, which shall be calculated as the applicable ticking fee
percentage of the aggregate principal amount of Tranche B Loans outstanding on
the calculation dates set forth below and due on the dates payable set forth
below:

 

--------------------------------------------------------------------------------


 

Calculation Date

 

Ticking Fee
Percentage

 

Date Payable

 

November 25, 2012

 

0.75

%

December 1, 2012

 

February 25, 2013

 

1.00

%

March 1, 2013

 

May 25, 2013

 

1.25

%

June 1, 2013

 

August 25, 2013

 

1.50

%

September 1, 2013

 

November 25, 2013

 

1.75

%

December 1, 2013

 

 

1.6          Amendment to Section 4.1.  Section 4.1 of the Credit Agreement
shall be deleted in its entirety and amended to read in full as follows:

 

“Section 4.1          Reserve Reports; Proposed Borrowing Base.  As soon as
available and in any event by May 1 and November 1 of each year commencing
November 1, 2012, Borrower shall deliver to each Bank a Reserve Report prepared
as of the immediately preceding January 1 and July 1, respectively.  Upon any
Determination of the Borrowing Base after the Fourth Amendment Effective Date,
the outstanding principal amount of the Loans up to such redetermined amount of
the Borrowing Base shall constitute Tranche A Loans, with any outstanding Loans
in excess thereof constituting Tranche B Loans.

 

1.7          Amendment to Section 4.2.  Section 4.2 of the Credit Agreement
shall be amended (i) to delete every instance of the phrase “Required Banks” and
insert “Supermajority Banks” in place of each such deleted phrase and (ii) to
add the following immediately after the last sentence therein:

 

“As of June 8, 2012, the Borrowing Base was determined to be $115,000,000 and
continues to be $115,000,000 as of the Fourth Amendment Effective Date (the
“June 8th Determination”).  As a result of the June 8th Determination, a
Borrowing Base Deficiency exists and continues as of the Fourth Amendment
Effective Date.”

 

1.8          Amendment to Section 4.3.  Section 4.3 of the Credit Agreement
shall be amended to delete every instance of the phrase “Required Banks” in the
fourth sentence and insert “Supermajority Banks” in place of each such deleted
phrase.

 

1.9          Amendment to Section 4.4.  Section 4.4 of the Credit Agreement
shall be deleted in its entirety and amended to read in full as follows:

 

“Section 4.4          [Intentionally omitted.]”

 

--------------------------------------------------------------------------------


 

1.10        Amendment to Section 4.5.  Section 4.5 of the Credit Agreement shall
be deleted in its entirety and amended to read in full as follows:

 

“Section 4.5          [Intentionally omitted.]”

 

1.11        Amendment to Section 8.1.  Section 8.1 of the Credit Agreement shall
be amended to insert new subsections (o), (p), (q) and (r) immediately after
subsection “(n)” to read in full as follows:

 

“(o)         a weekly forecast of projected cash receipts and projected cash
payments and a comparison to the prior weekly forecast on Tuesday of each week,
commencing August 14, 2012;

 

(p)           a monthly cash projection report for the following month shall be
delivered no later than the 25th day of each month (or if the 25th is not a
Domestic Business Day, then on the immediately succeeding Domestic Business
Day), commencing August 27, 2012 with respect to the cash projection report for
September, 2012; an updated report shall be delivered on the 10th Domestic
Business Day of the month , commencing on the 10th Domestic Business Day of
October, 2012 showing a comparison of the monthly cash projection report to the
actual cash usage report for the prior month;

 

(q)           monthly internally prepared unaudited financials (subject to
quarterly adjustments) certified by the Chief Financial Officer of Borrower
within 30 days after month end; and

 

(r)            a monthly report (or earlier upon request of a Bank) from FBR
Capital Markets & Co. or any successor on the strategic efforts of the Borrower
and, subject to any limitations on disclosure under applicable agreements or law
by which Borrower is bound, copies of any documentation related thereto as
reasonably requested by any Bank.  At the discretion of the Borrower, the names
of counterparties to potential transactions being explored in connection with
such strategic efforts may be kept confidential.”

 

1.12        Amendment to Section 9.2.  Section 9.2 of the Credit Agreement shall
be deleted in its entirety and amended to read in full as follows:

 

“Section 9.2          Restricted Payments.  Borrower will not, nor will Borrower
permit any other Credit Party to, declare, pay or make, or incur any liability
to declare, pay or make, any Restricted Payment other than:  (a) Permitted
Investments; and (b) the following Distributions in respect of Borrower’s
Convertible Preferred Equity:

 

(i)            cash Distributions paid in lieu of fractional shares of such
preferred stock in an aggregate amount not to exceed $2,500 in any calendar
quarter.”

 

1.13        Amendment to Article IX.  Article IX of the Credit Agreement shall
be amended to insert new Section 9.17, Section 9.18 and Section 9.19 to read in
full as follows:

 

--------------------------------------------------------------------------------


 

“Section 9.17        Deposit Accounts.  Neither Borrower nor any of its
Subsidiaries will create or permit to exist any deposit or other bank account
other than the Sweep Accounts, the hereinafter described segregated account, and
the Transition Accounts.  Except for amounts on deposit in the Transition
Accounts, Borrower and its Subsidiaries shall maintain all of their deposit or
other bank accounts with Capital One, N.A., or such other financial institutions
as are acceptable to Administrative Agent, and shall cause all existing and
future balances, deposits and receipts to be deposited into such accounts, other
than amounts properly deposited in a hereinafter described segregated account
(excluding the segregated account, the “Sweep Accounts”).  The Sweep Accounts
shall be comprised of two (2) accounts: (i) a deposit account, and (ii) a
disbursement account.  Borrower and its Subsidiaries shall also maintain a
segregated account at Capital One, N.A.; the funds on deposit in the segregated
account shall be solely attributable to proceeds of production or other revenues
held by a Credit Party in suspense for owners and holders of Mineral Interests
(other than another Credit Party) and shall be disbursed to such other owners
and holders of Mineral Interests from time to time in accordance with customary
oil and gas industry practices.  The Transition Accounts shall be closed no
later than October 31, 2012.

 

Section 9.18          Continued Engagement of Advisory Firm.  Borrower shall not
discontinue its exploration of strategic alternatives with the assistance of FBR
Capital Markets & Co. or any successor advisor.

 

Section 9.19          Increase in Tranche B Amount.  As a result of the first
Determination of the Borrowing Base after the Fourth Amendment Effective Date,
Borrower will not permit the Tranche B Loans to increase by more than fifty
percent (50%) of the amount of principal payments made on the Tranche B Loans
since the Fourth Amendment Effective Date.  As a result of each subsequent
Determination of the Borrowing Base occurring thereafter, the Borrower will not
permit the Tranche B Loans to increase by more than twenty-five percent (25%) of
the amount of principal payments made on the Tranche B Loans since the
immediately preceding Determination of the Borrowing Base.”

 

1.14        Amendment to Article X.  Article X of the Credit Agreement shall be
deleted in its entirety and amended to read in full as follows:

 

“Borrower agrees that, so long as any amount payable under any Note or other
Obligation remains unpaid:

 

(a)           Neither Borrower nor any of its Subsidiaries will incur capital
expenditures other than (i) those necessary to maintain current operations and
leases and (ii) the exercise of early buyout options on compressor leases;
provided, that, the aggregate amount of the early buyout options shall not
exceed $1,250,000 and the total amount of all capital expenditures (including
the exercise of early buyout options) shall not exceed $1,500,000 for calendar
year 2012 and $1,000,000 for calendar year 2013 through and including the
Termination Date.

 

--------------------------------------------------------------------------------


 

(b)           On the last day of each calendar quarter identified below, the
aggregate Outstanding Credit under the Credit Facility shall have been reduced
to an amount not greater than the amount set forth below:

 

Quarter Ending

 

Maximum Outstanding
Credit

 

September 30, 2012

 

$

146,200,000

 

December 31, 2012

 

$

139,300,000

 

March 31, 2013

 

$

136,000,000

 

June 30, 2013

 

$

132,700,000

 

September 30, 2013

 

$

131,500,000

 

December 31, 2013

 

$

129,000,000

 

 

1.1          Amendment to Section 11.1(e).  Section 11.1(e) of the Credit
Agreement shall be deleted in its entirety and amended to read in full as
follows:

 

“(e) any Credit Party shall fail to cause the financial statements described in
Section 8.1(a) to be accompanied by the opinion without qualification (except
for qualifications required by changes in accounting methods with which such
Credit Party’s auditors concur and qualifications regarding the ability of the
Credit Parties to continue as a going concern) of the accountants preparing such
opinion, that such financial statements were prepared in accordance with
generally accepted accounting principles and fairly present the consolidated
financial position and results of operations of such Credit Party;”

 

1.2          Amendment to Schedule 1.  Schedule 1 of the Credit Agreement shall
be amended to delete the first table therein and replace it with the following
table:

 

--------------------------------------------------------------------------------


 

Banks

 

Commitment Amount
and Outstanding
Credit as of the
Fourth Amendment
Effective Date

 

Commitment
Percentage

 

Bank of America, N.A.

 

$

30,545,555.48

 

20.555555505

%

Wells Fargo Bank, N.A.

 

$

30,132,777.81

 

20.277777799

%

Bank of Scotland plc

 

$

30,132,777.81

 

20.277777799

%

U.S. Bank National Association

 

$

24,766,666.72

 

16.666666703

%

Comerica Bank

 

$

16,511,111.09

 

11.111111097

%

Capital One, National Association

 

$

16,511,111.09

 

11.111111097

%

Totals:

 

$

148,600,000.00

 

100

%

 

Section 2.              No Further Borrowings.  As of the date hereof, Banks
shall have no obligation to make any new Loans, Letter of Credit Issuer shall
have no obligation to issue further Letters of Credit, and Swingline Bank shall
have no further obligation to make Swing Line Loans.  As of the Effective Date,
the Commitments are hereby terminated and Borrower shall have no further right
to request or obtain Loans, Letters of Credit or Swing Line Loans.

 

Section 3.              Conditions Precedent to Fourth Amendment.  This Fourth
Amendment shall be effective as of the Effective Date when the following
conditions precedent have been satisfied:

 

3.1          Counterparts of Amendment.  Administrative Agent shall have
received counterparts of this Fourth Amendment executed on behalf of Borrower,
each Guarantor, Administrative Agent and each Bank.

 

3.2          Other Information.  Administrative Agent shall have received such
other information and documents as may be reasonably required by Administrative
Agent or its counsel.

 

3.3          Security Documentation.  Administrative Agent shall have received
executed counterparts of Mortgages on unencumbered oil and gas properties
including raw land and pipeline assets, as well as amendments to previous
Mortgages, if required, a First Amended and Restated Pledge and Security
Agreement, deposit account control agreements on all bank accounts, and other
documents as may be reasonably requested by Administrative Agent and its counsel
sufficient to create a first priority perfected security interest in
substantially all of Borrower and its Subsidiaries’ assets, all in form and
substance satisfactory to Administrative Agent.

 

3.4          Authority Documentation.  Administrative Agent shall have received
such corporate resolutions, certificates and other documents as Administrative
Agent shall reasonably require evidencing the authority of Borrower and
Guarantors to enter into this Fourth Amendment and the other Loan Papers
contemplated hereby.

 

--------------------------------------------------------------------------------


 

Section 4.              Representations and Warranties of Borrower.  To induce
the Banks and Administrative Agent to enter into this Fourth Amendment, Borrower
hereby represents and warrants to Banks and Administrative Agent as follows:

 

4.1          Reaffirm Existing Representations and Warranties.  Each
representation and warranty of Borrower contained in the Credit Agreement and
the other Loan Papers is true and correct on the date hereof and will be true
and correct after giving effect to the amendments set forth in Section 1 hereof.

 

4.2          Due Authorization; No Conflict.  The execution, delivery and
performance by Borrower of this Fourth Amendment are within Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any Material Agreement binding upon Borrower or any other Credit Party, or
result in the creation or imposition of any Lien upon any of the assets of
Borrower or any other Credit Party.

 

4.3          Validity and Enforceability.  This Fourth Amendment constitutes the
valid and binding obligation of Borrower and each Guarantor enforceable in
accordance with its terms, except as (a) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditor’s rights
generally, and (b) the availability of equitable remedies may be limited by
equitable principles of general application.

 

4.4          No Default.  No Default or Event of Default shall have occurred
which is continuing.

 

4.5          No Material Adverse Effect.  There shall not have occurred since
March 31, 2012 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

4.6          Absence of Litigation.  There shall not be any action, suit,
investigation or proceeding pending or, to the knowledge of Borrower, threatened
in any court or before any arbitrator or governmental authority that could
reasonably be expected to have a Material Adverse Effect.

 

4.7          Fees.  Borrower shall have paid all accrued and unpaid interest on
the Loan and all accrued fees and expenses of Administrative Agent (including
the fees and expenses of counsel for Administrative Agent and its financial
advisor).

 

4.8          Amendment Fee.  Borrower shall have paid a fee of fifty (50) basis
points to each Bank based on the percentage of such Bank’s pro rata amount of
the Tranche B Loans outstanding on the date hereof.

 

Section 5.              Miscellaneous.

 

5.1          Reaffirmation of Loan Papers.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Papers shall, except as amended
and modified hereby, remain in full force and effect.  The amendments
contemplated hereby shall not limit or impair any Liens

 

--------------------------------------------------------------------------------


 

securing the Obligations, each of which are hereby ratified, affirmed and
extended to secure the Obligations as they may be increased pursuant hereto.

 

5.2          Parties in Interest.  All of the terms and provisions of this
Fourth Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.

 

5.3          Legal Expenses.  Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Fourth Amendment and all related documents.

 

5.4          Counterparts.  This Fourth Amendment may be executed in
counterparts (including, without limitation, by electronic signature), and all
parties need not execute the same counterpart; however, no party shall be bound
by this Fourth Amendment until Borrower and each Bank has executed a
counterpart.  Facsimiles and counterparts executed by electronic signature (e.g.
pdf) shall be effective as originals.

 

5.5          Complete Agreement.  THIS FOURTH AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.

 

5.6          Headings.  The headings, captions and arrangements used in this
Fourth Amendment are, unless specified otherwise, for convenience only and shall
not be deemed to limit, amplify or modify the terms of this Fourth Amendment,
nor affect the meaning thereof.

 

5.7          Governing Law.  This Fourth Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, other than
conflict of laws rules thereof.

 

5.8          WAIVER, RELEASE, COVENANT NOT TO SUE, AND INDEMNIFICATION.

 

(A)          BORROWER AND EACH OF THE GUARANTORS (IN ITS OWN RIGHT AND ON BEHALF
OF ITS OFFICERS, EMPLOYEES, ATTORNEYS AND AGENTS) HEREBY EXPRESSLY AND
UNCONDITIONALLY ACKNOWLEDGE AND AGREE THAT IT HAS NO SETOFFS, COUNTERCLAIMS,
ADJUSTMENTS, RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF ACTION, ACTIONS OR DAMAGES
OF ANY CHARACTER OR NATURE, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT, OR INDIRECT, AGAINST ADMINISTRATIVE AGENT, ANY BANK, ANY OF
THEIR AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
ATTORNEYS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “BANK-RELATED
PARTIES”) OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR

 

--------------------------------------------------------------------------------


 

SUBORDINATION OF THE OBLIGATIONS OR AMOUNTS OWED UNDER THE LOAN PAPERS OR ANY
LIENS OR SECURITY INTERESTS OF ADMINISTRATIVE AGENT.  IN PARTIAL CONSIDERATION
FOR THE AGREEMENT OF ADMINISTRATIVE AGENT AND BANKS TO ENTER INTO THIS
AMENDMENT, BORROWER AND EACH OF THE GUARANTORS HEREBY KNOWINGLY AND
UNCONDITIONALLY WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES THE
BANK-RELATED PARTIES FROM ANY AND ALL SETOFFS, COUNTERCLAIMS, ADJUSTMENTS,
RECOUPMENTS, CLAIMS, CAUSES OF ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS
AND EXPENSES OF EVERY NATURE AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT,
LIQUIDATED, UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED,
LEGAL, EQUITABLE, SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE,
FORESEEN OR UNFORESEEN, DIRECT OR INDIRECT WHICH BORROWER OR ANY OF THE
GUARANTORS NOW OWNS AND HOLDS, OR HAS AT ANY TIME HERETOFORE OWNED OR HELD
(COLLECTIVELY, THE “RELEASED CLAIMS”), SUCH WAIVER, RELEASE AND DISCHARGE BEING
MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF
SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF
ITS OWN CHOOSING WITH RESPECT THERETO.  BORROWER AND EACH OF THE GUARANTORS
FURTHER COVENANTS AND AGREES NEVER TO COMMENCE, VOLUNTARILY AID IN ANY WAY,
FOMENT, PROSECUTE, OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST ANY OF THE
BANK-RELATED PARTIES ANY ACTION OR OTHER PROCEEDING BASED UPON ANY OF THE
RELEASED CLAIMS.  THIS PARAGRAPH IS IN ADDITION TO ANY OTHER RELEASE OF ANY OF
THE BANK-RELATED PARTIES BY BORROWER OR ANY OF THE GUARANTORS AND SHALL NOT IN
ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY BORROWER OR
ANY OF THE GUARANTORS IN FAVOR OF ANY OF THE BANK-RELATED PARTIES.

 

(B)          IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY AND ALL INDEMNITIES
PROVIDED IN THE LOAN PAPERS, BORROWER AND EACH OF THE GUARANTORS SHALL AND DO
HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY AND HOLD EACH OF THE BANK-RELATED
PARTIES HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITY, LOSSES,
DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS, COSTS, AND EXPENSES, INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT OF OR FROM OR RELATED TO ANY OF
THE LOAN PAPERS.  IF ANY ACTION, SUIT, OR PROCEEDING IS BROUGHT AGAINST ANY OF
THE BANK-RELATED PARTIES, BORROWER AND EACH OF THE GUARANTORS SHALL, AT
ADMINISTRATIVE AGENT OR SUCH BANK’S REQUEST, DEFEND THE SAME AT THEIR SOLE COST
AND EXPENSE, SUCH COST AND EXPENSE TO BE A JOINT AND SEVERAL LIABILITY OF
BORROWER AND EACH OF THE GUARANTORS, BY COUNSEL SELECTED BY BORROWER SUBJECT TO
THE REASONABLE APPROVAL OF ADMINISTRATIVE AGENT.  NOTWITHSTANDING ANY PROVISION
OF THIS AMENDMENT OR ANY OTHER LOAN PAPER, THIS SECTION SHALL REMAIN IN

 

--------------------------------------------------------------------------------


 

FULL FORCE AND EFFECT AND SHALL SURVIVE ANY DELIVERY AND PAYMENT ON THE
OBLIGATIONS OWED PURSUANT TO THE CREDIT AGREEMENT, THIS AMENDMENT AND THE OTHER
LOAN PAPERS.

 

(C)          The agreements of Borrower and Guarantors set forth in this
Section 5.8 shall survive termination of this Amendment.

 

5.9          Acknowledgment of the Borrower and Guarantors.  Borrower and each
Guarantor acknowledges and agrees that Administrative Agent and Banks have
executed this Amendment in its sole discretion and without any obligation. 
Borrower and each Guarantor further acknowledge and agree that any action taken
or not taken by Administrative Agent and Banks prior to, on or after the date
hereof shall not constitute a waiver or modification of any terms, covenant or
provision of any Loan Paper other than as specified herein or prejudice any
rights or remedies other than as specified herein which Administrative Agent or
any Bank now has or may have in the future under any Loan Paper, applicable law
or otherwise, all of which rights and remedies are expressly reserved by
Administrative Agent and Banks.  Borrower and each Guarantor hereby ratifies and
confirms its respective obligations under the Loan Papers.

 

5.10        Loan Paper.  This Amendment is a Loan Paper and is subject to all
provisions of the Credit Agreement applicable to Loan Papers, all of which are
incorporated in this Amendment by reference the same as if set forth in this
Amendment verbatim.

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.

 

[Signature Pages to Follow]

 

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

 

GEOMET, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Senior Vice President, Chief Financial Officer and Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT/BANK:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ John W. Woodiel III

 

 

John W. Woodiel III,

 

 

Managing Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

 

 

By:

/s/ John W. Woodiel III

 

 

John W. Woodiel III,

 

 

Managing Director

 

--------------------------------------------------------------------------------


 

 

OTHER BANKS:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Richard Hawthorne

 

Name:

Richard Hawthorne

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

Name:

Stephen Giacolone

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ William J. Umscheid

 

Name:

William J. Umscheid

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Parilla

 

Name:

Jeffrey M. Parilla

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

The undersigned (i) consents and agrees to this Fourth Amendment, including,
without limitation, Section 5.8 and Section 5.9, and (ii) agrees that the Loan
Papers to which it is a party (including, without limitation, the Amended and
Restated Facility Guaranty dated as of November 18, 2011, the Pledge and
Security Agreement dated as of June 22, 2012 as amended, and Mortgages to which
each of the undersigned is a party) shall remain in full force and effect and
shall continue to be the legal, valid and binding obligation of the undersigned,
enforceable against it in accordance with its terms.

 

 

CONSENTED, ACKNOWLEDGED AND AGREED TO BY:

 

 

 

GEOMET GATHERING COMPANY, LLC,

 

an Alabama limited liability company

 

 

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Manager

 

 

 

 

 

 

 

GEOMET OPERATING COMPANY, INC.,

 

an Alabama corporation

 

 

 

 

 

 

 

By:

/s/ Tony Oviedo

 

Name:

Tony Oviedo

 

Title:

Senior Vice President, Chief Financial Officer and Assistant Secretary

 

--------------------------------------------------------------------------------